As filed with the Securities and Exchange Commission onNovember 21, 2007 Registration No. 333-137080 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT No. 1 to FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Wireless Age Communications, Inc. (Name of Small Business Issuer in its charter) Nevada 4899 98-0336674 (State or other Primary Standard (I.R.S. Employer Jurisdiction Industrial Classification Identification of incorporation Code Number Number) or organization) 3565 King Road, Suite 102 King City, Ontario Canada L7B 1M3 (905) 833-2753 (Address and telephone number of principal executive offices and principal place of business) Mr. Gary Hokkanen Chief Financial Officer 3565 King Road, Suite 102 King City, Ontario Canada L7B 1M3 (905) 833-2753 (Name, address, and telephone number of agent for service) Copies to: Travis Gering, Esq. Wuersch & Gering LLP 100 Wall Street, 21st Floor New York, New York 10005 (212) 509-5050 Removal Of Securities From Registration Pursuant to an undertaking made under Rule 512(a)(3) of Regulation S-B in Item 28 of the Registration Statement filed with the Commission on September 1, 2006 (Registration No.333-137080), as amended, which was declared effective on December 29, 2006 with respect to the registration of up to 10,000,000 shares of common stock, par value $0.001 per share (the “Common Stock”), of Wireless Age Communications Inc. (the “Registrant”), beneficially owned by the selling stockholders named in the Registration Statement (the “Selling Stockholders”), the Registrant hereby removes from registration all shares of Common Stock that have not been sold by the Selling Stockholders pursuant to such Registration Statement during the effective period.As of November 20, 2007, the Selling Stockholders sold an aggregate of 2,950,000 shares and 7,050,000 shares that were registered remain unsold as of the deregistration date. SIGNATURES In accordance with the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormSB-2 and has duly caused this Post-Effective Amendment No. 1 to Form SB-2 registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in King City, Ontario, Canada, on November 21, 2007. WIRELESS AGE COMMUNICATIONS, INC. By: /s/John G. Simmonds Name: John G. Simmonds Title: Chairman, President, CEO and Director (Principal Executive Officer) By: /s/Gary N. Hokkanen Name: Gary N. Hokkanen Title:Chief Financial Officer (Principal Financial Officer) DIRECTOR SIGNATURES Pursuant to the requirements of the Securities Act of 1933, this post-effective registration statement has been signed by the following persons in the capacities and on the dates indicated. /s/ Brian Usher Jones Brian Usher Jones, Director Dated:November 20, 2007 By: /s/ Gary N. Hokkanen,pursuant to Power of Attorney dated August 30, 2006 /s/ Stephen Dulmage Stephen Dulmage, Director Dated:November 20, 2007 By: /s/ Gary N. Hokkanen,pursuant to Power of Attorney dated August 29, 2006 /s/ Carrie Weiler Carrie Weiler, Director Dated:November 21, 2007 /s/ Jason Moretto Jason Moretto, Director Dated:November 21, 2007
